Citation Nr: 0735459	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-28 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Roth, Associate Counsel


INTRODUCTION

The veteran had active service from October 1964 until 
October 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Nashville, Tennessee.  Since that time, the claims file has 
been transferred to Jackson, Mississippi.  

In a rating decision dated May 2006, the RO denied the 
veteran's claim for service connection for diabetes mellitus.  
By letter dated September 2006, the veteran stated: "I wish 
to amend my claim for service connected disability to include 
diabetes type II.  I was exposed to Agent Orange while on 
active duty in Vietnam with the USMC.  I am being treated at 
the Memphis VAMC please obtain records from there.  Should 
those records fail to contain sufficient evidence upon which 
to base a presumptive compensable award I request a C & P 
exam.  This claim is submitted in regards to Haas decision."  
In response, the RO sent a letter dated September 2006, to 
the veteran informing him that his claim for diabetes 
mellitus was stayed pending judicial action by the United 
States Court of Appeals for Veterans Claims in Haas v.  
Nicholson.   However, upon review of the facts in this case, 
it does not appear that the Haas case is applicable.  
Moreover, in light of the unfavorable disposition of his 
service connection claim for diabetes mellitus made just a 
few months prior to the veteran's letter, it is unclear 
whether the veteran's correspondence was meant to be a notice 
of disagreement as to that issue.  Therefore, this issue is 
referred to the RO for the appropriate action in 
consideration of his service connection claim for diabetes 
mellitus.  


FINDING OF FACT

The competent medical evidence of record does not establish 
that the veteran has a current diagnosis of PTSD in 
accordance with the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  






CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 101, 1110, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).   

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present case, VA satisfied its duty to notify by means 
of July 2004 and June 2006 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  These letters 
informed the appellant of what evidence was required to 
substantiate his claim and of his and VA's respective duties 
for obtaining evidence.  Such notice did not inform the 
veteran of the laws pertaining to disability ratings or 
effective dates.  However, such notice was provided in a 
subsequent March 2006 communication.  In any event, because 
the instant decision denies the veteran's claim, no higher 
rating or effective date will be assigned.  As such, there is 
no prejudice to the veteran. 

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession.

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was decided prior to the 
issuance of appropriate VCAA notice.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.   

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and service personnel 
records.  Additionally, reports of VA post service treatment 
and examination are associated with the claims file.  
Moreover, the claims file contains a statement from the 
veteran's spouse and the veteran's own statements in support 
of his claim.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  

The Board acknowledges a Memorandum in the claims file from 
the RO dated September 2006 that makes a formal finding of a 
lack of information required to corroborate stressor(s) 
associated with a claim for service connection for PTSD from 
the U.S. Army and Joint Services Records Research Center 
(JSRRC), Marine Corps, National Archives, and the Records 
Administration.  Therefore, a records research request has 
not been made to the JSRRC.

Here, as discussed below, there is no probative medical 
evidence indicating that the veteran has a diagnosis PTSD in 
accordance with the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  Indeed, competent opinions of diagnosis 
make a finding of depressive disorder.  Moreover, lay 
statements indicating symptoms of PTSD do not demonstrate a 
diagnosis of PTSD in accordance with the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  

The Board finds that although the record does not contain 
competent evidence of a current PTSD diagnosis, a remand for 
additional development to obtain a response from the JSRRC is 
not necessary in the present case.  While further development 
may be possible to verify a stressor, the veteran would still 
be precluded from entitlement to service connection for PTSD 
because the weight of the evidence does not establish a 
current diagnosis of PTSD.     

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Service Connection- PTSD

The veteran is claiming entitlement to service connection for 
PTSD.  In essence, the veteran contends that he suffers from 
PTSD as a result of his service in Vietnam.   

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1131 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.303 (2007).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) 
medical evidence establishing a link between current symptoms 
and an in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f).  Where the determinative issue involves 
a medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Pursuant to 38 C.F. R. § 4.125(a), a PTSD diagnosis must 
conform to Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV).  Under DSM-IV, PTSD involves exposure to 
a traumatic event, which is persistently reexperienced, and 
in which there is persistent avoidance of stimuli associated 
with the trauma and persistent symptoms of increased arousal 
not present before the trauma.  DSM-IV, 309.81.

In the present case, the preponderance of the competent 
medical evidence does not support a diagnosis of PTSD which 
meets the criteria under DSM-IV.  The Board finds that the 
medical evidence reflects that the veteran does not have 
PTSD.  In this regard, the Board acknowledges a July 2004 
psychiatry consult note which found the veteran had symptoms 
suggestive of PTSD and indicated a preliminary impression of 
chronic and severe PTSD.  As a result, the examiner referred 
the veteran to the Post Traumatic Stress Disorder Clinical 
Program Team (PCT).  This consult note was made while 
treating the veteran in the emergency room and it merely 
suggested a diagnosis of PTSD.  Additionally, the examiner 
did not review the claims file in rendering his findings and 
referred him for further evaluation for PTSD.  Less than a 
month later, further evaluation was performed as reflected in 
the VA treatment records.  That August 2004 evaluation 
concluded that the veteran did not present a diagnosis of 
PTSD and instead diagnosed the veteran with chronic 
adjustment reaction disorder with depressed mood.  The Board 
also notes that a diagnosis of "depressive disorder, r/o 
PTSD" ruling out PTSD in a November 2004 mental health 
consult note.  

Additionally, the veteran was recently afforded a VA 
examination in July 2006.  The VA examiner concluded that the 
veteran did not meet the criteria for a PTSD diagnosis.  
Rather, the examiner concluded that the veteran had 
depressive disorder, NOS.  This conclusion was based on an 
extensive review of the claims file and a thorough review of 
the veteran's medical history.  The VA examiner opinion was 
offered following such a through analysis of the claims file 
and after an objective evaluation of the veteran.  Moreover, 
the VA examiner was very specific in explaining why the DSM-
IV criteria had not been met.  For these reasons, the July 
2006 opinion is found to be highly probative.   

For the reasons discussed above, the competent findings 
ruling out PTSD are deemed to hold greater weight than the 
single, provisional diagnosis rendered in the absence of a 
review of the claims folder.  Therefore, the overall 
competent evidence of record does not support a finding of 
current PTSD.  In Cohen v. Brown, 10 Vet. App. 128 (1997), 
the Court held that for the purposes of establishing service 
connection for post-traumatic stress disorder, there must be 
an unequivocal current diagnosis of post-traumatic stress 
disorder.  Similarly, the Court has held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim." Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).  

In determining that the veteran does not have a current 
diagnosis of PTSD,
the Board acknowledges the lay statement provided by the 
veteran's wife, which indicates that the veteran has 
experienced reoccurring nightmares that have been physically 
acted out.  While competent to report her recollections as to 
the veteran's violent nighttime episodes, the veteran's wife 
has not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to a 
medical diagnosis. As such, her lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

Finally, the Board acknowledges the veteran's own belief that 
he has a diagnosis of PTSD that was incurred during active 
service.  However, he also has not been shown to possess the 
requisite training or credentials needed to render a 
competent opinion as to a medical diagnosis.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In conclusion, competent evidence fails to show a current 
diagnosis of PTSD that conforms with 38 C.F.R. § 4.125(a).  
Accordingly, the Board concludes that PTSD was not incurred 
in or aggravated by service.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 5-56 (1990).  


ORDER

Service connection for PTSD is denied. 




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


